Bell, J.
—The exception of the plaintiff below to the answer of the defendant was doubtless addressed to that portion of the answer which impeached the legality óf a part of the consideration of the note sued on, and the ruling of the court was probably intended to sustain the exception to the answer only so far as the answer asserted the illegality of the consideration of the note. •
But it was error for the court to give judgment by default, when the defendant had pleaded the general denial. The general denial put the plaintiff to the proof of his case.
The judgment is reversed and the cause
Remanded.